Title: From Jacob Milligan to John Adams, 13 December 1793
From: Milligan, Jacob
To: Adams, John,United States Senate


				To the Hoñble the President and Senate of the United States of America—
					
					Charleston 13th. December 1793—
				
				The Petition of Jacob Milligan Sheweth—That at the commencement of Hostilities between Great Britain and America, your Petitioner entered as a Lieutenant on board the Ship Prosper belonging to the State of South Carolina, and continued on board untill ordered to Sullivans Island where he remained during the Seige after which your Petitioner went a Cruizing against the Enemy.That in the year 1779 your Petitioner was ordered to Purisburgh in the said State, near which he had a severe Engagment, with three British Galleys, an arm’d Sloop, and a Fort, and then your Petitioner retreated with the Troops, and remained at the Lines of Charleston, untill the Retreat of General Provost—That on the 16th. of March 1780 your Petitioner was ordered to take his Station at the South end of Meeting Street in Charleston aforesaid—and there remained, untill its Surrender, and then your Petitioner was paroled to Philadelphia where he arrived the 20th. of July following—.That on his Exchange your Petitioner got Liberty to take command of a Fleet from North Carolina  to Saint Eustatius at which place he and the whole Fleet—were taken, and your Petitioner was sent to England, where he remained a Prisoner untill the Month of December 1781 when he returned to America—That immediately after his arrival having gone to General Greens head Quarters, Your Petitioner was ordered to take the command of a Galley at Georgetown in the said State, where he remained untill the Evacuation of Charleston, and still continued in the Service of the United States, untill Congress discharged the Whole army—That during the time of his being engaged in the Service your Petitioner conducted himself to the Satisfaction of Goverment, and had on different occasions received flattering assurances of its approbation—That at the time of his first entering into the Service, he was in good circumstances, and in full business in the Mercantile line in Charleston, which were greatly reduced by the want of his attendance, and by his Books being destroyed by the British in his absence, which prevented him from recovering considerable sums of Money due him, and by his selling his remaining stock on hand his plate and furniture for Continental Money on his being ordered to Philadelphia—.That your Petitioner never received any compensation for his heavy losses, his Family and himself sustained by his attending to his duty whenever ordered in the service of the United States, which losses amount to 63000 Dollars in Continental money—Your Petitioner therefore prays your Honorable House, to take his Petition into consideration, and Grant him such relief, as your Wisdom shall think fit—and your Petitioner as in duty bound will pray—
				
					Jacob Milligan
				
				
			